SHIVERS, Chief Judge.
Appellant/defendant, David Scott Haynes, appeals an order directing him to pay $704 in additional restitution to the victim. We affirm the $600 portion of the order, representing 30 hours in lost overtime pay, finding the victim’s testimony to have been undisputed and the award to have been specifically authorized by section 775.089(2)(c), Florida Statutes. However, we reverse the $35 portion representing meal expenses associated with the victim’s travel to the restitution hearing, since the victim testified that the cost of his meals was actually $20. We therefore remand for the total amount of restitution ordered to be reduced by $15.
AFFIRMED in part, REVERSED and REMANDED.
WIGGINTON and ALLEN, JJ., concur.